Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 10/30/2020 ("10-30-20 Final OA"), the Applicant amended claims 11, 18, 23, 27 and 30, canceled claims 1, 19, 21 and 24-26 and added new claims 31-38 in an After Final Consideration Program Request ("AFCP 2.0") filed on 12/30/2030.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
During the examiner-initiated interview as part of the AFCP 2.0 program (see PTO-413 Interview Summary accompanying this Notice of Allowance), the examiner brought to attention a new prior art Pub. No. US 2010/0156272 A1 to Kim et al. and argued that Kim may read on at least the independent claims 11 and 30. The examiner proposed an examiner's amendment to amend each of the independent claims 11 and 30 to include a limitation of "wherein the at least one planar structure has a triangular morphology from the surface of the substrate."  The Attorney of Record, Justin C. Allen, J.D. (Reg. No. 59,049), counter-proposed to consider the examiner's amendment above 
The Attorney of Record accepted the examiner's amendment above and deleted the process limitations recited in each of the independent claims 11 and 30 on 01/20/2020 at 8:29 A.M. PCT. 
On 01/22/2020, the examiner called to cancel the claims 3, 4, 31, 32 and 37, because they refer to now-removed limitations directed to process limitations. The Attorney of Record accepted the examiner's amendment to cancel the claims 3, 4, 31, 32 and 37 on 01/22/2020 at 2:00 P.M. PCT. 
The amendments and cancelations are reflected below:  

Independent claims 11 and 30 have been amended.
11.	(Currently Amended)  Planar structures comprising at least one planar structure on a substrate, [[made using a method of fabricating planar structures from a first material powder and a second material powder, wherein the method comprises the steps of:
	placing a substrate on a first crucible in a furnace; 
	placing an amount of the first material powder in the first crucible underneath the substrate;
	placing an amount of the second material powder in a second crucible upstream from the first crucible;

	heating the furnace to at least one temperature between 500 and 1000 [Symbol font/0xB0]C and holding for at least one period of time between 5 and 120 minutes; and
	equilibrating the furnace temperature to room temperature;
	thereby generating at least one planar structure on the substrate with the second material powder annealed to the at least one planar structure on the substrate;]]	
	wherein the at least one planar structure has a triangular morphology comprising multilayered vertically oriented planar molybdenum chalcogenide domains which are angled relative to the plane of the surface of the substrate at about 90[Symbol font/0xB0], and
	wherein the at least one planar structure has a triangular morphology from the surface of the substrate.

30.	(Currently Amended)  Planar structures comprising at least one planar structure on a substrate, [[made using a method of fabricating planar structures from a first material powder and a second material powder, wherein the method comprises the steps of:
	placing a substrate on a first crucible in a furnace; 
	placing an amount of the first material powder in the first crucible underneath the substrate;

	introducing a flow of gas into the furnace and maintaining a furnace pressure of between 1 and 1000 torr;
	heating the furnace to at least one temperature between 500 and 1000 [Symbol font/0xB0]C and holding for at least one period of time between 5 and 120 minutes; and
	equilibrating the furnace temperature to room temperature;
	thereby generating at least one planar structure on the substrate with the second material powder annealed to the at least one planar structure on the substrate; and]]	
	wherein the at least one planar structures comprises multilayered vertically oriented planar molybdenum chalcogenide domains which are angled relative to the plane of the surface of the substrate at about 90[Symbol font/0xB0], and
	wherein the multilayered vertically oriented planar molybdenum chalcogenide domains have a triangular morphology from the surface of the substrate.

Claims 3, 4, 31, 32 and 37 have been canceled.
3.  	(Canceled)
4.	(Canceled)
31.	(Canceled)
32.	(Canceled)
37.	(Canceled)
Response to Arguments
Approved examiner’s amendment to the independent claim 11 has overcome the prior-art rejections based on Kong NPL set forth starting on page 5 under line item numbers 1 and of the 10-30-20 Final OA.

Allowable Subject Matter
Independent claim 11 and its dependent claims 5, 14, 15, 17, 18, 22, 23, 27 and 38 are allowed, and independent claim 30 and its dependent claims 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, Kim (Pub. No. US 2010/0156272 A1 to Kim et al. (see PTO-892 Notice of Reference for further details) teaches planar structures 22 (para [0070] - "nanobundle 22"; see Figs. 3 and 4 for example; see also Figs. 17 and 28) comprising at least one planar structure 221 (para [0071] - "nanostructures 221") on a substrate 50 or 10, 30, 40, 50 (para [0051] - "a substrate 10, an electrode 30...a seed layer 40, and a mask layer 50."),
wherein the at least one planar structure 221 has a triangular morphology (at the end portion 2211) comprising multilayered vertically oriented planar molybdenum chalcogenide domains (para [0060] - "The nanostructures...may be fabricated with...molybdenum sulfide (MoS2)...") which are angled relative to the plane of the surface of the substrate at about 90[Symbol font/0xB0] (Fig. 3 shows an angle of 90[Symbol font/0xB0]).
Nevertheless, the prior art of record including Kim, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 11, wherein the at least one planar structure has a triangular morphology from the surface of the substrate.
Claims 5, 14, 15, 17, 18, 22, 23, 27 and 38 are allowed, because they depend from the allowed independent claim 11.

Independent claim 30 is allowed, because the prior art of record including Kim, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 30, wherein the multilayered vertically oriented planar molybdenum chalcogenide domains have a triangular morphology from the surface of the surface.
Claims 33-36 are allowed, because they depend from the allowed independent claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895
25 January 2020